Name: Commission Regulation (EC) NoÃ 1109/2006 of 19 July 2006 derogating for the 2005/06 marketing year from Regulation (EC) NoÃ 1623/2000 as regards the final dates for delivering wine to distilleries and its distillation
 Type: Regulation
 Subject Matter: distributive trades;  agricultural activity;  European Union law;  agricultural policy;  food technology;  beverages and sugar
 Date Published: nan

 20.7.2006 EN Official Journal of the European Union L 198/3 COMMISSION REGULATION (EC) No 1109/2006 of 19 July 2006 derogating for the 2005/06 marketing year from Regulation (EC) No 1623/2000 as regards the final dates for delivering wine to distilleries and its distillation THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 33 thereof, Whereas: (1) In the context of the distillation of wine into potable alcohol as provided for by Article 29 of Regulation (EC) No 1493/1999 and opened each wine year under Chapter II of Commission Regulation (EC) No 1623/2000 of 25 July 2000 laying down detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms (2), producers are required to deliver their wine to a distillery and the distillers must in turn distil that wine before specific dates. (2) Because of the opening of several crisis distillations towards the end of the 2004/05 wine year and the significant volumes of wine covered by contracts for the distillation of potable alcohol, the distilleries in some Member States do not have enough capacity to accept the wine involved and distil it by the deadlines laid down in Regulation (EC) No 1623/2000. (3) To resolve the problem, the date by which wine must be delivered for distillation and the date by which wine must be distilled should be put back by two weeks. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Notwithstanding the first subparagraph of Article 63a(8) of Regulation (EC) No 1623/2000, for the 2005/06 wine year the volumes of wine covered by contract may be delivered to distilleries up to 31 July of that wine year. Notwithstanding the first subparagraph of Article 63a(10) of Regulation (EC) No 1623/2000, for the 2005/06 wine year the wine delivered to a distillery must be distilled no later than 15 October of the following wine year. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Commission Regulation (EC) No 2165/2005 (OJ L 345, 28.12.2005, p. 1). (2) OJ L 194, 31.7.2000, p. 45. Regulation as last amended by Commission Regulation (EC) No 1820/2005 (OJ L 293, 9.11.2005, p. 8).